Interim Decision # 1635

Kam

OF VELASQUEZ-HERNANDEZ

In Deportation Proceedings
A-10410009
Decided by Board August

4, 1966

Since respondent, a native of Mexico, who is subject to the provisions of section 212(a) (14) of the Immigration and Nationality Act, as amended by

P.L. 89-236, who has been in the U.S. labor market since 1957, and who is
employed as a cooks helper for which occupation the required certification
by the Secretary of Labor is precluded by 20 CM 80.2(a) (2) and Schedule

of 29 ORR 60, he is inadmissible to the United States and ineligible to
obtain a special immigrant visa; therefore, be comes within the proviso
to section 244(f) of the Act and is not barred by clause (3) of section
244(f) from establishing statutory eligibility for suspension of deportation
under section 244(a) (1) of the Act.
Munn:
Order: Act of 1952—Section 241(a) (2) [8 U.S.0. 12517—Entered- without
B

Inspection.

On February 27, 1961, a special inquiry officer granted the respondent's application for voluntary departure, but provided for
his deport:a.tion from the United States to Mexico, on the charge
contained in the order to show cause, in the event of his failure
to so depart. That decision became final for want of an appeal,
and the respondent failed to take advantage of the voluntary departure privilege. Thereupon, a, warrant of deportation was issued
on January 18, 1986.
On that same date, desponuent moved for reopening of the proceedings to permit him to file and prosecute an application for
suspension of deportation, pursuant to section 244(a)(1) of the
Immigiation and Nationality Act (8 U.S.O. 1254), as amended by

the Act of October 24, 1962 (76 Stet. 1247). On. January 25, 1966,
the epeCiil inquiry officer denied that motion. It is the appeal from
that denial which brings the ease before this Board for consideration.
781

Interim Decision #1635
The record relates to an unmarried male alien, a native and
national of Mexico, who last entered the United States on or about
June 25, 1957. He did not then present himself for inspection,
and ho was nob inspected by an immigration officer. Accordingly;

his deportability on the above-stated charge is established. It is
also uncontested.
The special inquiry officer's denial of respondent's motion is based
on a conclusion that the latter is not eligible for suspension of
deportation because of section 244(f) (3) of the Immigration and
Nationality. Act which provides, inter alia, as follows:
No provision of this section snail se applicanie to an auen who • * * (a) is
it native of any country contiguous to the United States.

Respondent, however, contends that his case is not controlled by the
foregoing section because of the Proviso thereto, which readsThat the Attorney General may in his discretion agree to the granting of
suspension of deportation to an alien specified in clause (3) of this subsection
if such alien establishes to the satisfaction of the Attorney General that he
is ineligiate to obtain a nutmeats immigrant vita.
(Emphasis supplied.)

He urges that his case falls squarely within that Proviso, because
of section 212(a) (14) of the Act, which states:
Except that as otherwise provided in this Act, the following classes of aliens
shall be ineligible to receive visas and shall be excluded from admission into
the United States: * * * Aliens seeking to enter the United States for the
purpose of performing skilled or unskilled labor unless the Secretary of Labor
has determined and certified to the Secretary of

State and to the Attorney

General that (A) there are not sufficient workers in the United States who
are able, willing, qualified, and available at the time of application for a
visa and admission to the United States and at the Place to which the alien
is destined to perform snail skilled or unskilled labor, and (B) the employment of such aliens will not adversely affect the wages and working conditions of the workers in the United States similarly employed. * * .

The respondent states that he is employed as a cook's helper, and
that this is an occupatien. for which a labor certification cannot be
obtained, because of "Schedule B" of the Department of Labor
regulations. He argues that if he is in a job classification udder
which it is legally impossible to obtain a labor certification then it
follows both logically and legally, that he is, under the foregoing
provisions of the statute, inadmissible to the United States, ineligible for a visa, and entitled to apply for suspension of deportation.
The Service concedes' that determination and certification of a
cook's helper is now precluded by 29 CFR 60.2(a) (2) and Schedule B of 29 OFR 60.4. But it nevertheless contends that the fact
of respondent's employment as a cook's helper, if true, is insufficient
782

Interim Decision #1635
under the law, in and of itself, to establish his ineligibility to receive
a visa.
Section 244(f) (3) of the Immigration . and Nationality Act contains only ordinary words, which must be given their usual and
commonplace meanings It is part of a. remedial section of the law
and, therefore, is to be interpreted liberally. 2 The same is true of
the Proviso thereto, which is in the nature of an exception. 3 Section 212(a) (14) of the Act must be similarly co±istrued in connection with section 244(f) (3), so that the statute will produce a harmonious whole.' These considerations likewise apply to the related
regulation of the Department of Labor (29 OFR 60 et seg.), which
cannot exceed the scope of the law on which it depends . 3
We are convinced that a literal reading of sections 244(f) (3) and
212(a) (14) of the Immigration and Nationality Act, plus 29 OIM
602(x)(2) and 60.4, in' the light of the foregoing applicable rules
of statutory construction, requires confirmation of the respondent's
position. The Service seeks to overcome his argument by asserting
that a review of the history of the legislation involved reveals no
intent on the part of the Congress to permit an alien native of a
contiguous country, who happens to have the requisite physical
presence here, to establish eligibility to apply for suspension of
deportation merely by taking a job listed in Schedule B of 29 CFR
60.4 which, per se, mikes him ineligible for a -visa under section
212(a) (14). This contortion, however, ignores both the fact the
respondent has 'been engaged in the same employment since approximately 1957, and the fact that there is likewise no expressed
intent by the Congress to exclude such an alien from relief, either.
The Service position in this respect also overlooks the rules that:
(1) the language of the law cannot be enlarged beyond the ordinary meaning of its terms in order to carry into effect the general
purpose for which it was enacted; 6
(2) mere convenience of enforcement cannot justify a strained
construction of the lahguage used ;T and
(3) the guides for statutory construction only come into play when
they shed light nn some ambiguous word or phrase, and are but tools
dues v. Phillips Petroleum Co., 25 F.S. 458.
• SuSurrzana, Statutory Construction, SCI. ed., "VoL 2, sec. 3302.
3 Sutherland, Statutory Construction, 3d. Ed., VOL 2, sec. 4936.
I

`

U.S. v. National Surety Co., 20 F. 2d. 972.
U.S. v. Smull, 236 U.S. 405.

• In ye McDonaugh, 48 Fed. 800.
7

U.S. v. J. H. 'Winchester & Co., kno., 40 P. 2d 472.

783

Interim •Decision #1635
to resolve a doubt; they cannot undo or limit that which the text
makes plain.g
We could speculate, as does the Service; that .lair-sisrave oversight
has resulted in the respondent being in 0, position to be rewarded
with suspension of deportation. However,' we think it more probable
that the Congress intended the attendant problems outlined by the
Service handled administratively. Thus if, as the Service asserts,
the respondent's occupation is not actually of such a. nature as to
bring him within Schedule B of 29 CFI 60.4—or if the question
of good faith arises by reason of his qualifications for and the
availability of other types of employment (or in the supposititious
situation outlined by the 'Service where an alien suddenly obtains
a position covered. by Schedule B)—this can easily be ascertained
in appropriate proceedings. In view of the foregoing, and the fact
that respondent has been in the labor market here since 1957, we
think he has made out a prima facie case 'entitling him to same,
the contentions of the Service to the contrary notwithstanding.
Support for our holdi g herein, if such be necessary, can be had

by comparing sections 244 and 245, both of which are remedial in
nature. Both subsections •(f) (3) of the former and (c) of the latter
specifically state that they shall not be applicable to aliens who are
natives of countries of the Western Hemisphere or of .any of the
adjacent islands named in section 101(b) (5) of the Immigration
and Nationality Act. But section 244(f) (8) also contains a specific
exemption thereto not found in section. 245(c). The failure of the
Congress to spell out a similar exception in section 245 (c) is most
persuasive. And we fail to see how the Service can logically support our rulings that an alien who cannot obtain a "Labor clearance" is ineligible for relief ender section 245? and not reach a
similar conclusion here where there is a prime facie showing of
ineligibility for a visa.gg • •
ORDER: It id ordered that the appeal be sustained; that the
special inquiry officer's decision. of January 25, 1966 be withdrawn;
and that these proceedings be reopened for appropriate action not
inconsistent with the foregoing opinion.
Application of Barnes, 219 F. 2d 187.
° Matter of T—T—, A-13,550,800, B.I.4L, 5/17/68; Int. Dec. No. 1591.
" Cf. Matter of D—R—, A-13,513,290, B.I.A., 5/18/66; Int. Dec. No. 1587.

784

